DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is objected to because it is shorter than 50 words, per MPEP §608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AGRICULTURAL STRUCTURE FOR HOUSING LIVESTOCK ON AN INCLINED FLOOR
Claim Objections
Claim 251 is objected to because of the following informalities:  In line 15-17, the recitation “wherein the floor is configured such that a bottom of one of the front and back walls is at an elevation higher than that of a bottom the other of the front and back walls , the respective” should read “wherein the floor is configured such that a bottom of the front or back wall towards which the roof is sloped lower of the other of the front and back walls,.  
Appropriate correction is required.
Allowable Subject Matter
Claims 237-256 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 237 (independent claims 251 and 254 being substantively similar), Magee (US 2010/0186319 A1) discloses an agricultural structure defining an enclosure configured to house livestock and/or agricultural commodity (abstract; see MPEP §2111.02(II)), the agricultural structure comprising: 
a floor (24) comprising a non-zero gradient (fig. 1), wherein the gradient of the floor is configured to be substantially equal to a gradient of underlying ground (para. [0038]); 
a substantially flat roof (20), wherein a majority of the substantially flat roof is substantially parallel to the floor (fig. 1); 
a first side (26) comprising a first sidewall (the side wall formed by second opening 26, best shown in figs. 1d and 1e) configured to support a first portion of the substantially flat roof (fig. 1), the first sidewall extending between a front wall and a back wall of the structure (sidewall of second opening 26 extends between the opposing first and second ends formed by side wall portions 18, fig. 1e); and 
a second side (14) comprising a second sidewall (22) configured to support a second portion of the substantially flat roof (fig. 1), the second sidewall extending between a first and second end of the structure (fig. 1e); 
wherein the substantially flat roof (20) is sloped toward the front wall to cause precipitation to drain from the substantially flat roof of the agricultural structure (fig. 1); and
wherein the floor is configured such that a bottom of the back wall is vertically higher than a bottom of the front wall,.
Correa (US 2012/0055414 A1) teaches the floor of a structure (floor assembly 316; fig. 13) comprising a non-zero gradient that is less than or equal to 2.5 degrees relative to horizontal (para. [0135]).
Wenger (US 3,556,055 A) teaches one or more supporting structures (69) configured to support the roof (30), the one or more supporting structures (69) being disposed along the floor between: the first sidewall and the second sidewall (62, 63); and the front and back walls (61, 65).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the floor is configured to accommodate a plurality of housing pens or a means for housing livestock; the respective bottoms of the front and back walls being level with the underlying ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647